Title: Thomas Jefferson to Joseph Slaughter, 2 September 1812
From: Jefferson, Thomas
To: Slaughter, Joseph


          Dear Sir Poplar forest Sep. 2. 12.
          In a suit in Chancery brought against me by mr Scott of Campbell, it is necessary for me to take some depositions, for which purpose I have obtained a blank Commission. I have to ask the favor of you to act as a Commissioner in it, and to advise me as to the other two names to be inserted in it, as I am unacquainted with the magistrates the most convenient to New London, the place nearest to the several witnesses. I propose Monday next for the meeting, but will change it to any later day, if that is inconvenient to you. your answer by the bearer will oblige me. Accept the assurance of my esteem & respect.
          
            Th:
            Jefferson
        